Citation Nr: 0213970	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-02 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from June 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for a psychiatric disorder had 
not been submitted, and denied his claim.  The veteran filed 
a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence of record indicates a competent diagnosis of 
schizophrenia on October 22, 1982, which is within one year 
of the veteran's discharge from the military in May 1982.

3.  Schizophrenia, as a psychosis, is listed as a chronic 
disease which is subject to presumptive service connection 
under the provisions of 38 C.F.R. § 3.309(a) (2001).


CONCLUSION OF LAW

The veteran's paranoid schizophrenia was incurred during his 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.307(a)(3), 3.309(a) (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in September 2000, in the statement of 
the case (SOC) issued in December 2000, in the supplemental 
statements of the case (SSOCs) issued in February 2001 and 
July 2001, and in correspondence to the veteran have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App.  183,187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private and State treatment notes and hospitalization 
records, VA outpatient treatment notes, mental health 
treatment notes and hospitalization reports, a statement from 
the veteran's VA treating psychiatrist, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).

In a June 1983 rating decision, the RO initially denied the 
veteran's claim for service connection for a psychiatric 
condition on the basis that the evidence did not show any 
evidence of a psychiatric disorder in service or at the time 
of service discharge in May 1982.  The RO noted that a VA 
social service survey report dated in April 1983 did not 
diagnose a psychiatric disorder, and that the veteran had 
failed to report of a scheduled VA psychiatric examination.  
The RO also noted that the veteran was hospitalized at 
Central State Hospital from October 1982 to March 1983, but 
that at the time of discharge the veteran was diagnosed as 
having had a brief reactive psychosis and a borderline 
personality.  The RO determined that a chronic 
neuropsychiatric disorder was not shown by the evidence of 
record, and that the veteran's personality disorder was a 
constitutional or developmental abnormality for which service 
connection could not be granted.  The veteran did not appeal 
this decision.

In November 1992, the RO received from the veteran a VA Form 
21-526, Veteran's Application for Compensation or Pension, in 
which he indicated he was seeking service connection for 
paranoid schizophrenia.  This application was construed as a 
claim to reopen the previously-denied claim for service 
connection for a psychiatric disorder.  In a decision dated 
in December 1993, the RO determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim had not been submitted, and again denied his claim. 

Evidence considered at the time of this decision included a 
psycho-social evaluation dated in October 1984 from Community 
Counseling Center.  No diagnosis was rendered at that time.

Also considered were treatment records from Community 
Counseling Center dated from July 1991 to July 1993.  These 
notes indicated ongoing mental health treatment in counseling 
sessions, but did not indicate any diagnoses, or relate any 
current psychiatric disorders to the veteran's military 
service. 

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated later in December 1993.  
However, no appeal was filed within one year of notification 
of the December 1993 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final December 1993 
decision includes the following:  hospitalization records 
dated from October 1982 to April 1991 from Central State 
Hospital (some of which are duplicate reports); 
hospitalization records dated from March 1991 to April 1991 
from Griffin Memorial Hospital; VA progress notes dated from 
February 1984 to January 2001; and a statement from the 
veteran's treating VA psychiatrist dated in April 2001.  The 
Board notes that the statement from the veteran's VA 
psychiatrist indicates that the veteran was hospitalized in 
October 1982 with diagnoses of brief reactive psychosis 
versus schizophreniform disorder, and that the veteran was 
diagnosed with paranoid schizophrenia in 1984.  She further 
indicated that "Schizophreniform disorder is the early form 
of schizophrenia."  In addition, the Board observes that the 
hospitalization records from Central State Hospital provide 
further information on the veteran's hospitalization at that 
facility from October 1982 to March 1983.  While some of 
these records are duplicates of records already considered by 
VA in its earlier decisions, the Board notes that several of 
these records are new.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
paranoid schizophrenia is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a Supplemental Statement of the Case in February 
2001, at which time the veteran was notified off all 
applicable laws and regulations pertaining to service 
connection, including those provisions relating to direct 
service connection, aggravation of a preservice disability, 
the burden of proof, reasonable doubt, and VA's duty to 
assist.  In addition, the veteran has been given multiple 
opportunities to submit evidence and argument on the merits 
of the issue, which he has done, and the RO has fully 
addressed these arguments.  Furthermore, the veteran has 
submitted several written statements regarding the merits of 
his claim that his psychiatric disorder should be service 
connected.  Under these circumstances, the Board may proceed 
to adjudicate this claim without prejudice to the veteran.

As noted earlier, in order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A review of the veteran's service medical records reveals no 
evidence that the veteran was diagnosed as suffering from a 
psychiatric disorder.  These records do indicate that in May 
1982, the veteran was referred for psychological evaluation 
by command.  At that time, the veteran indicated that he had 
had serious problems relating to both peers and supervisors.  
He also stated that he had been unable to make an adequate 
adjustment to the military.  However, following a mental 
status examination, the examiner found no evidence of a 
mental disorder, and cleared the veteran for any 
administrative action deemed appropriate by command.

In May 1982, the veteran underwent a Chapter 5 separation due 
to his failure to complete a weight reduction program.  At 
the time of his separation examination, no psychiatric 
disorders were noted.  However, the Board observes that on 
the veteran's report of medical history, completed by the 
veteran that same day, he checked off the box for "yes" 
when asked whether he had ever had or now had frequent or 
severe headaches, frequent trouble sleeping, and depression 
or excessive worry.

As noted at the time of earlier RO decisions, the veteran was 
hospitalized from October 1982, some 5 months after discharge 
from service, until March 1983 at Central State Hospital for 
treatment of psychiatric complaints.  Furthermore, as also 
noted in prior RO decisions, the final diagnoses at discharge 
in March 1983 included only an Axis I diagnosis of brief 
reactive psychosis and an Axis II diagnosis of borderline 
personality disorder.  

However, in February 1999 the Board received from the veteran 
significantly more complete records from this period of 
hospitalization at Central State Hospital, which have been 
thoroughly reviewed.  These records clarify that the veteran 
was actually hospitalized at that facility on two occasions - 
from October 22, 1982 to October 27, 1982, and then again 
committed per Court Certificate from October 29, 1982 to 
March 9, 1983.  While the records from the second period of 
hospitalization have been of record for many years, and were 
previously considered by the RO, it appears that the records 
from the first brief period of hospitalization have only 
recently been associated with the veteran's claims file.  Of 
particular note is a Detention Note and Initial Plan dated 
October 22, 1982.  At that time, both mental status and 
physical examinations were conducted.  The final diagnostic 
impression listed was schizophrenia, paranoid type.  Although 
subsequent progress notes are of record, it does not appear 
that subsequent psychiatric examinations were conducted prior 
to the veteran's discharge on October 27, 1982.

Under the provisions of 38 C.F.R. § 3.309(a), if a veteran 
had peacetime service after January 1, 1947 and subsequently 
developed one of the chronic diseases set forth in 38 C.F.R. 
§ 3.309(a) to a compensable degree within the applicable time 
limits under § 3.307, the disorder shall be service connected 
even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
psychoses, of which schizophrenia is one type.  According to 
the provisions of 38 C.F.R. § 3.307(a)(3), a psychosis must 
have become manifest to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  

In this case, the evidence shows a competent medical 
diagnosis of paranoid schizophrenia in October 1982, within 
one year of the veteran's separation from service in May 
1982.  While this diagnosis was not confirmed at the time of 
a second period of psychiatric hospitalization from late 
October 1982 to March 1983, it was diagnosed at that same 
facility at the time of hospitalization from November 1983 to 
January 1984, and has been confirmed on numerous occasions 
since that time.  In addition, the veteran's treating VA 
psychiatrist stated in her April 2001 letter that the 
diagnosis of schizophreniform disorder entertained during the 
veteran's second period of hospitalization from October 1982 
to March 1983 was an early form of schizophrenia.  Thus, the 
Board finds that the veteran currently suffers from paranoid 
schizophrenia which "became manifest" within one year of 
the veteran's separation from service.  Furthermore, as the 
veteran was hospitalized and treated extensively for this 
disorder, the Board finds that this disorder was manifest to 
a degree of at least 10 percent.  Therefore, the Board finds 
that service connection for paranoid schizophrenia is 
warranted in this case.


ORDER

Service connection for paranoid schizophrenia is granted.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

